F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         March 14, 2006
                                 TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                          Clerk of Court

 BILL M. WAYMAN,
               Plaintiff-Appellant,                      No. 05-3315
 v.                                              (D.C. No. 04-CV-2347-JWL)
 A Z AUTOMOTIVE                                            (D. Kan.)
 CORPORATION,
               Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before HENRY, McKAY, and EBEL, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Appellant filed suit against Appellee A Z Automotive Corporation and

alleged that A Z failed to promote him and terminated his employment on the

basis of his age in violation of the Age Discrimination in Employment Act


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
(ADEA), 29 U.S.C. § 621 et seq. Appellee filed a motion for summary judgment,

which the district court granted.

       Appellant claimed that Appellee failed to promote him to a team leader

position, instead promoting another employee who, Appellant alleged, “was

having a sexual relationship with an employee in defendant’s human resources

department and that particular employee influenced the relevant decisionmakers

. . . .” Memorandum & Order, 4 (D. Kan. July 27, 2005). The district court stated

that “plaintiff has expressly conceded that defendant had a hidden motive that is

nondiscriminatory” and consequently granted summary judgment on that claim.

Id. at 4-6.

       Appellant failed to meet his burden of proof for his claim that he was

discharged based on his age. He did not offer any evidence to counter Appellee’s

proffered reason for his discharge. Having failed to make any showing that

Appellant’s reason for discharging him was pretextual, the district court also

granted Appellee summary judgment on the wrongful discharge claim. Id. at 6-9.

       We have carefully reviewed the briefs of Appellant and Appellee, the

district court’s disposition, and the record on appeal. We have conducted a de

novo review of the district court’s grant of summary judgment, and for

substantially the same reasons set forth by the district court in its Memorandum &

Order of July 27, 2005, we AFFIRM the district court’s dismissal of Appellant’s


                                         -2-
complaint.

                   Entered for the Court



                   Monroe G. McKay
                   Circuit Judge




             -3-